Defendants appeal from judgments of the County Court, Queens County, convicting them of the crime of robbery in the second degree, and from the sentences imposed. After a plea of guilty the defendants were sentened to terms of not less than five nor more than ten years. The appeal is on the ground that the sentences are excessive and cruel. Judgments unanimously affirmed. No opinion. No separate appeal lies from the sentences which have been reviewed on appeal from the judgments of conviction. Present — Nolan, P. J., Carswell, Adel, MaeCrate and Schmidt, JJ.